Citation Nr: 1621203	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  07-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for skin rashes of the head and face, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a respiratory disorder, including upper respiratory infections, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for chronic headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to an initial compensable rating for a left ankle scar.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from April 1988 to June 1992, including service in the Southwest Asia Theater of operation during the Persian Gulf War.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)), which granted service connection and assigned a noncompensable rating for a left ankle scar, effective August 29, 2005, and denied service connection for pseudofolliculitis barbae, skin rashes of the head and face, a respiratory disorder, and chronic headaches.   

In March 2011, these claims were remanded to afford the Veteran a hearing before the Board.  In June 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A copy of the transcript has been associated with the claims file.

In December 2011, November 2013, and July 2015 the Board remanded these claims for additional development.  In the most recent July 2015 remand, the Board requested updated VA and private medical records be obtained, and additional VA examinations be provided.  Such requested actions were substantially completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran experienced pseudofolliculitis barbae during, and continuously since, his active duty service.

2.  The Veteran did not experience a separate skin rash of the head or face at any point during the period on appeal.

3.  The Veteran did not experience a chronic respiratory disorder at any point during the period on appeal.

4.  The Veteran manifests headaches of unknown etiology.

5.  For the entire appeal period, the Veteran's service-connected left ankle scar has been manifested by a superficial scar which is painful but is not unstable and does not result in limitation of function of an affected part.





CONCLUSIONS OF LAW

1.  The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for skin rash of the head and face have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

5.  The criteria for an initial rating not to exceed 10 percent for service-connected left ankle scar have been met effective August 29, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 Diagnostic Codes (DCs) 7801-7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several conditions, including as due to environmental hazards from service in Southwest Asia, or as an undiagnosed illness.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

In this case, the Veteran's service records reflect he served in the Southwest Asia Theater during the Persian Gulf War.  Accordingly, the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

For purposes of § 3.317, the term medically unexplained "chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In a notice in the Federal Register, the Secretary provided an explanation with regard to 38 C.F.R. § 3.317(a)(2)(i)(B) as follows: 

If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."  In adjudicating claims under § 3.317(a)(2)(i)(B), VA will continue to apply the term "medically unexplained chronic multisymptom illness" as currently defined in § 3.317(a)(2)(ii): "A diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."

Finally, § 3.317(a)(2)(ii) exempts "[c]hronic multisymptom illnesses of partially understood etiology and pathophysiology" from being considered medically unexplained chronic multisymptom illnesses.  To further clarify this exclusion, we have added the specific examples "diabetes" and "multiple sclerosis."  This clarification does not alter any existing rights under the current regulation, but merely provides examples to better illustrate the current regulation.  The two listed examples, diabetes and multiple sclerosis, were cited by Congress in the legislative history of the authorizing legislation as examples of conditions that would not be within the scope of the statutory term "medically unexplained chronic multisymptom illnesses."  See Joint Explanatory Statement, 147 Cong. Rec. at S13, 238.  When VA issued the rule currently in § 3.317(a)(2)(ii), we similarly explained that diabetes and multiple sclerosis were examples of conditions that would not meet the statutory and regulatory definition of "medically unexplained chronic multisymptom illnesses."  68 FR 34539, 34540 (June 10, 2003).

75 Fed. Reg. 61,995-01, 61,995-96 (Oct. 7, 2010). 

The Joint Explanatory Statement included the following language: 

Section 202 of the compromise agreement authorizes the Secretary effective March 1, 2002, to pay compensation to any eligible Gulf War veteran chronically disabled by an "undiagnosed illness," a "medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms," or "any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection" (or any combination of these).  The term "undiagnosed illnesses" has been interpreted by VA to preclude from eligibility for benefits under sections 1117 or 1118 of title 38, United States Code, any veteran who has received a diagnosis, even if that diagnosis is merely a descriptive label for a collection of unexplained symptoms.  This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446. Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446. Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

In selecting this language, it is the intent of the Committees to ensure eligibility for chronically disabled Gulf War veterans not withstanding a diagnostic label by a clinician in the absence of conclusive pathophysiology or etiology.  The compromise agreement's definition encompasses a variety of unexplained clinical conditions, characterized by overlapping symptoms and signs, that share features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Aaron and Buchwald, A Review of the Evidence for Overlap Among Unexplained Clinical Conditions, 134(9) Annals of Internal Med:868-880 (2001).  Although chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are the most common diagnoses under this definition, other conditions that may be characterized similarly include other chronic musculoskeletal pain disorders and chronic headache disorders.

By listing the first three diagnoses as examples, it is the Committees' intent to give guidance to the Secretary rather than to limit eligibility for compensation based upon other similarly described conditions that may be defined or redefined in the future.  The Committees do not intend this definition to assert that the cited syndromes can be clinically or scientifically linked to Gulf War service based on current evidence, nor do they intend to include chronic multisymptom illnesses of partially understood etiology and pathophysiology such as diabetes or multiple sclerosis.

For purposes of § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of § 3.317 (a)(1), signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Presumptive service connection is available for Persian Gulf veterans for certain enumerated infectious diseases.  38 C.F.R. § 3.317(c).  The Veteran has never alleged that he had any of the enumerated diseases.

The Board will now turn to a discussion of each of the Veteran's claimed disorders in turn.

Pseudofolliculitis Barbae

The Veteran is seeking service connection for pseudofolliculitis barbae (hereinafter PFB).  Service treatment records reflect the Veteran sought treatment for skin bumps on his chin in June 1991.  He reported these symptoms felt better after not shaving for a day or two.  He was diagnosed with PFB and authorized to shave less frequently.  Therefore, the Veteran was diagnosed with PFB during his active duty service.

Post-service medical records do not reflect the Veteran sought treatment for reoccurrence of the symptoms of PFB at any point during the period on appeal.  However, during his June 2011 hearing, the Veteran stated that sometimes after shaving he experiences bumps on his face, but if he takes a break from shaving the bumps resolve.  He estimated such a "bump up" occurred approximately once every three months ever since his separation from active duty service.  See hearing transcript pgs. 14-15.

Therefore, although he did not seek medical treatment, the Veteran's lay statements suggest he continued to experience the symptoms of PFB on a regular basis since his separation from active duty service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing bumps on his face after shaving.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds no contradictory evidence, nor any other reason to doubt the veracity or credibility of the Veteran's testimony regarding this matter.  Accordingly, his competent lay statements are sufficient to establish he experienced the symptoms of PFB during, and ever since, his active duty service.

The elements of service connection have been met and service connection for pseudofolliculitis barbae is granted.

Skin Rashes of the Head and Face

The Veteran is also seeking service connection for a separate skin rash of the head and face.  During his active duty service, he sought medical treatment for a rash on his back and face in November 1989.  His condition was assessed as probably heat rash or acne vulgaris, and was treated with hydrocortisone cream.  The Veteran was also advised to keep his face clear and dry.

Service treatment records do not reflect the Veteran sought treatment for, or made any other complaint of, any additional occurrence of a skin rash during his active duty service.  Instead, on his June 1992 separation examination his skin was found to be in normal condition.  Moreover, on his accompanying Report of Medical History, the Veteran himself denied experiencing any skin diseases.  Therefore, although he was diagnosed with heat rash and/or acne vulgaris during active duty service, the medical evidence does not establish he experienced any chronic skin disorder separate from his PFB during active duty service.  

Post-service medical records also do not reflect the Veteran experienced any symptoms of a skin disorder separate from his PFB at any point during the period on appeal.  Instead, his skin was noted to be normal with no rashes or lesions on several occasions.  See e.g. August 2005 VA treatment record.  

During his June 2011 hearing, the Veteran testified that he experienced a rash and bumps all over his face, including the temple area, and a few on his exposed arm area during service.  He clarified these symptoms occurred while exposed to the sun and heat while serving in the Gulf War.  He stated these symptoms then went away during service after he was no longer exposed to the heat, and he has not encountered any such symptoms since then.  See hearing transcript pg. 18.  Therefore, the Veteran's competent lay statements reflect he did not experience any symptoms of a separate skin rash at any point during the period on appeal, providing probative evidence against his appeal.

In January 2014, the Veteran was provided with a VA examination regarding this issue.  During the exam, the Veteran reported he generally had sensitive skin, and when he felt like something was crawling on him he would scratch.  He reported Gold Bond cream helps these symptoms.  He described the itching on mostly his arms and chest.  However, upon examination, the examiner noted the Veteran's skin was normal.  The examiner therefore opined there was no evidence of skin rash.

In November 2015, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's complete claims file, as well as personally interviewed him.  The examiner specifically noted his relevant diagnosis of heat rash and acne vulgaris during active duty service, and the Veteran's testimony that the in-service heat rash resolved with no current residuals.  Upon examination, the examiner noted the Veteran had no visible skin condition.  She also noted that heat rash is a self-limiting disorder, and acne vulgaris is bacterial in etiology and resolves with appropriate antibiotic treatment.  Accordingly, the examiner opined the Veteran did not have any current skin disorder diagnosis.  Furthermore, the examiner noted because the diagnoses of heat rash and acne vulgaris are known diagnoses with specific etiologies, these conditions are not an unknown chronic disorder due to Gulf War environmental exposure.  Because this examiner's report provided a clear opinion with a supporting rationale, her report provides additional probative evidence against the Veteran's appeal.

Based on the foregoing, the evidence does not establish the Veteran's in-service diagnosed skin disorder reoccurred at any point during the period on appeal.  Instead, the Veteran himself testified that he did not experience any residual symptoms, or re-experience his in-service rash.  Accordingly, the elements of direct service connection have not been met.  Furthermore, because the Veteran's in-service skin disorder was clearly diagnosed with a specific etiology, service connection under 38 C.F.R. § 3.317 is not available.  Because the elements of service connection have not been met, the Veteran's appeal is denied.

Respiratory Disorder

The Veteran is also seeking service connection for a respiratory disorder.  Service treatment records reflect he sought treatment for viral syndrome manifested by stuffy nose, fever, nasal congestion and nasal drainage in August 1989.  In November 1989, he was prescribed Robitussin for mild URI (upper respiratory infection) with the reviewing medical professional noting that the Veteran smoked a half a pack of cigarettes a day.  In April 1991, he was prescribed Sudafed for cold symptoms.

Otherwise, service treatment records do not reflect the Veteran sought any additional treatment for, or otherwise made complaint of, any additional symptoms of a respiratory disorder during his active duty service.  Instead, during his June 1992 separation examination, his lungs, chest and sinuses were noted to be in normal condition.  On his accompanying Report of Medical History, the Veteran himself denied experiencing sinusitis, hay fever, chronic or frequent colds, asthma, shortness of breath, pain or pressure in chest, or chronic cough.  Therefore, although he was treated for respiratory symptoms during service, the service treatment records do not reflect he developed any chronic respiratory and/or sinus disorder during his active duty service.

Post-service medical records reflect the Veteran occasionally sought medical treatment for allergies, including report of chronic nasal congestion.  See e.g. December 2002 VA treatment.  Throughout the period on appeal he was prescribed nasal sprays to treat his condition.  However, the medical evidence does not contain any opinion relating the Veteran's allergy complaints to his active duty service.  

The medical records also do not reflect the Veteran was diagnosed with, or experienced symptoms of, any respiratory disorder other than allergies at any point during the period on appeal.

The Veteran was diagnosed with sleep apnea in approximately 2008.  However, the Veteran's claim for service connection for a sleep disorder, including sleep apnea, was previously denied by the Board in a November 2013 decision.  The Veteran did not appeal this decision, and it became final.  Therefore, service connection is not established for the Veteran's separately diagnosed sleep apnea.

During his June 2011 hearing, the Veteran described experiencing sinus infections "constantly" ever since boot camp.  He also reported experiencing shortness of breath sometimes, and described he treated both these conditions with nasal spray.  However, the Veteran did not report he was diagnosed with any respiratory disorder during the period on appeal.

Following his hearing, the Veteran's medical records continue to reflect his respiratory system was normal.  See e.g. June 2013 VA treatment record.

In January 2014, the Veteran was provided with a VA examination.  During this examination, the Veteran denied experienced any pulmonary condition or symptoms related to the respiratory system, providing evidence against his appeal.

In November 2015, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  During this examination, the Veteran reported experiencing symptoms of chronic nasal congestion, but no pulmonary condition was diagnosed.  Instead, pulmonary function testing was normal.  The examiner opined the Veteran's diagnosed in-service upper respiratory infection resolved with no current residuals.  She also noted the Veteran was currently diagnosed with allergic rhinitis, but opined the rhinitis was less likely than not related to the in-service upper respiratory infection.  She explained that an upper respiratory infection is a self-limiting viral infection that resolves with treatment.  Furthermore, the examiner also noted the ten year gap between the Veteran's in-service upper respiratory infection and his earliest reported complaints of allergic rhinitis.  Finally, the examiner noted the symptoms or the Veteran's in-service respiratory disorder and his currently diagnosed allergic rhinitis met the criteria for known diagnoses with specific etiologies, and were therefore not caused by Gulf War environmental exposure.  Because this examiner's report provides a clear opinion supported by a full rationale, this report provides probative evidence against the Veteran's appeal.

On the other hand, the Veteran has described occasional shortness of breath and frequent nasal congestion since service.  However, this recollection is not consistent with his report upon discharge wherein he denied experiencing sinusitis, hay fever, chronic or frequent colds, asthma, shortness of breath, pain or pressure in chest, or chronic cough.  Overall, the Board places greater probative weight to his statements to military examiners at service separation which were made contemporaneous in time to service discharge and made in the context of obtaining appropriate identification of any chronic disease or disability upon discharge as opposed to recollections made many years after service discharge which are not consistent with prior statements.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Based on the foregoing, the evidence does not establish the Veteran experienced the symptoms of his in-service upper respiratory infection at any point during the period on appeal.  Instead, the Veteran was separately diagnosed with allergic rhinitis, and the claims file does not contain any medical opinion relating his rhinitis to his active duty service.  Instead, the VA examiner specifically opined the Veteran's rhinitis was not related to his active duty service and the Board finds that the opinion of the VA examiner holds significantly greater probative weight than the Veteran's own lay opinion as the examiner has greater expertise and training to speak to medical diagnosis and etiology.  As the Veteran does not manifest a "chronic" disease as delineated at 38 C.F.R. § 3.309(a), service connection based upon continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Furthermore, because the Veteran's allergic rhinitis is attributable to a known diagnosis, service connection under C.F.R. § 3.317 is not available.  Additionally, there is no competent evidence of any respiratory symptoms (other than allergic rhinitis) which would warrant a compensable rating.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

Headaches

The Veteran is also seeking service connection for headaches.  Service treatment records do not reflect he sought any treatment for, or otherwise made any complaint of, any headaches during active duty service.  Instead, on his June 1992 separation Report of Medical History the Veteran himself specifically denied experiencing any frequent or severe headaches.  Therefore, the evidence does not establish he experienced any headache disorder during active duty service.

During his June 2011 hearing, the Veteran reported experiencing frequent headaches while working in service, especially while working outside in the Persian Gulf, due to the heat.  He stated he went to sick call for treatment on a few occasions, and was given aspirin.  He reported continuing to have off and on headaches since service, and was prescribed Naproxen for treatment.  He estimated his headaches occurred more than once per month.

Post-service medical records reflect the Veteran has been treated for headaches on several occasions, however these records do not relate his headaches to his active duty service.  Instead, these records appeared to relate his headache symptoms to his non-service connection sleep apnea.  For example, during a November 2012 VA treatment record, the treating physician advised the Veteran to continue use of CPAP, a treatment for sleep apnea, in response to his headache pain.  This medical professional also advised the Veteran to keep a diary of his headaches, noting his reported symptoms were not consistent with migraines or cluster headaches.  During March 2014 VA treatment, the Veteran reported his headaches were better with use of the CPAP.  Therefore, these medical records do not relate his headaches to his active duty service, but instead to a non-service connected disorder.

In January 2014, the Veteran was provided with a VA examination regarding this issue.  The examiner noted the Veteran's described headaches did not meet the criteria for tension, migraine, or cluster headaches, but instead suggested, "[his] current subjective symptoms are the normal physiological response to daily life stressors and the veteran's ability to deal with them."  However, this examiner also noted the Veteran's medical profile did not reflect he was taking Naproxen for treatment, as reported by the Veteran.  As discussed in the January 2015 remand, the Veteran's medical records reflect he was prescribed Naproxen to treat, among others, his headache symptoms.  Because this examiner's report is therefore based on an inaccurate factual basis, his report is limited in probative value.

In November 2015, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined him.  The Veteran reported his headaches were frequently precipitated by hunger and resolved after eating, and reoccurred every couple of weeks.  He described his pain as pulsating/throbbing on both sides of the head, and treated with Naproxen as needed.  The examiner opined the Veteran's current diagnosis is nonservice-connected headaches of undetermined etiology, with no functional limitation.  The examiner explained the Veteran's service treatment records were silent for symptoms of a headache, and the medical evidence does not reflect he experienced his first occurrence until several years later.  

Based on the foregoing, the Board finds that service connection for headaches is warranted.  Here, the Veteran has been diagnosed with headaches.  However, he has not been diagnosed with a specific type of headache disorder such as migraine or tension headaches.  The VA clinic records suggest an association with nonservice-connected sleep apnea, but the 2015 VA examiner offered a diagnosis of headaches of unknown etiology.  As discussed above, while VA recognizes that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are the most common diagnoses which would come within the definition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms," VA also recognizes that there is no exclusive list and may include other conditions such as chronic headache disorders.  As there is no conclusive pathophysiology or etiology shown for the Veteran's headaches, and consistent with the stated intent of the Persian Gulf War legislation discussed above, the Board resolves reasonable doubt in favor of the Veteran and awards service connection for headaches of unknown etiology on a presumptive basis under 38 C.F.R. § 3.317.

Increased Rating for Left Ankle Scar

The Veteran is also seeking an increased rating for his service-connected left ankle scar.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's service-connected left ankle scar has been assigned a noncompensable rating under diagnostic code (DC) 7804 - superficial scar painful on examination - in effect August 2002.  38 C.F.R. § 4.118.  Historically, the Veteran suffered an avulsion/abrasion to the left ankle in service as a result of a tub boat rope injury in 1989.  At the time of injury, he reported tingling and numbness of his foot.  An evaluation several weeks later described the Veteran as incurring a superficial abrasion involving 50 percent of the ankle circumference.  His ankle was described as neurovascularly intact.  The abrasion area required further wound care, but there were no further complaints of tingling or numbness.  On his separation examination in June 1992, the Veteran generally denied lameness, foot trouble and neuritis.  His physical examination only noted the presence of a circular ankle scar with "no sequelae" and was not considered disabling (NCD). 

The severity of disability resulting from a scar is ascertained, for VA rating purposes, by application of the criteria set forth at 38 C.F.R. § 4.118.  A scar is rated according to location, type, and characteristics.  Separate ratings may be assigned based upon appearance, healing, and/or impairment of function of the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board observes that, during the appeal period, VA issued a clarifying final rule for evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria which he has not done here.  The Board, therefore, has no authority to consider these revisions in deciding this claim.

Under the applicable VA regulations in effect at the inception of the appeal period, a 10 percent rating is warranted for: 

* Scars that are deep or cause limited motion in an area or areas exceeding 144 square inches (929 square centimeters) or greater (DC 7801);
* Scars that are superficial and nonlinear and cover an area of 144 square inches (929 square centimeters) or greater (DC 7802); or
* Scars that are superficial and unstable (DC 7803); and 
* Scars that are superficial and painful on examination (DC 7804).

A 10 percent rating is the maximum rating under DCs 7802, 7803 and 7804.

Alternatively, a scar may be rated based upon limitation of function of the part affected (DC 7805).

A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  

As will be discussed, the evidence reflects the Veteran's service-connected left ankle scar warrants a rating not to exceed 10 percent throughout the period on appeal.

Throughout the appeal, the Veteran has consistently reported experiencing pain in his left ankle scar.  For example, during his April 2006 VA examination, he reported mild discomfort at the scar.  During September 2007 private treatment, he described pain, burning, and itching in the scar.  During his June 2011 hearing, the Veteran reported his scar was sometimes painful to the touch.  Because he has consistently described his scar as painful, a 10 percent initial rating under DC 7804 is warranted effective August 29, 2005, the date of claim.  This is the maximum available rating under DC 7804.

The Veteran's scar has been described as a circular scar measuring 6.5 inches in length and 0.5 inches in width with an inner scar measuring 4 inches in length.  See, e.g., VA examination dated April 2006.  Thus, the criteria for a separate compensable rating under DC's 7801 and 7802 have not been met as the scar does not exceed 144 square inches (929 square centimeters).  The Veteran has not described his scar as measuring 144 square inches (929 square centimeters or greater.  

The record also reflects no lay or medical evidence of frequent loss of covering of skin over the scar.  Thus, a separate rating under DC 7803 is not warranted.

The Board has also considered whether a separate or higher rating is warranted under DC 7805.  Specifically, the Board has considered the Veteran's complaints of weakness in his left ankle.  See e.g. April 2006 VA examiner's report.  In September 2007, his private physician, Dr. R.S., opined the Veteran's description suggested there may have been some soft tissue or minor nerve damage as a result of the in-service left ankle injury.  

In January 2012, the Veteran was provided with a VA examination regarding this issue.  The examiner noted the Veteran had decreased pin prick sensation around the left medial malleolus and medial foot immediately distal to the medial malleolus.  The examiner opined this decreased pin prick sensation was less likely than not related to the Veteran's active duty service, explaining that an August 1989 rope burn follow-up note states "neurovascular intact."  Furthermore, his June 1992 separation physical noted the Veteran's left lower leg rope burn had healed with "no sequelae."  This examiner also diagnosed left saphenous cutaneous nerve sensory dysfunction, but did not provide any opinion as to whether this condition was related to the Veteran's in-service left ankle injury.

Accordingly, the Veteran was provided with an additional VA examination in December 2015.  This examiner again reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The examiner opined the Veteran's diagnosed left saphenous cutaneous nerve dysfunction was less likely than not caused by his in-service injury to the left ankle.  She again pointed to the August 1989 service treatment record noting the Veteran's left ankle neurovascular system was intact, and the June 1992 separation examination indicating the left ankle injury healed with no residuals.  Furthermore, she also noted a sixteen year gap between the Veteran's in-service injury and when he sought private treatment for the sensory deficit in September 2007.  For these reasons, this examiner agreed with the 2012 VA examiner that the Veteran's current complaints of left ankle weakness were not related to his in-service injury of the left ankle and resulting scar.

Overall, the Board finds that the weight of the probative evidence of record weighs against a finding that the Veteran's left ankle weakness (either as a result of soft tissue or nerve damage) is attributable to limitation of function due to the service-connected left ankle scar.  In this respect, a private examiner considered a potential issue of soft tissue or nerve damage as a result of the in-service ankle injury but offered no opinion on the relationship to the left ankle scar.  On the other hand, the January 2012 VA examiner found no in-service onset for this symptomatology and the December 2015 VA examiner found no relationship to service or the resulting scar.  The Board places greater probative weight to the opinion of the VA examiners who based their opinion with benefit of interview of the Veteran as well as review of the actual service treatment records, which noted the Veteran to be "neurovascular intact" after the left ankle injury and the separation examination negative for lay report of symptoms and an examiner impression of "no sequelae."  The private examiner, on the other hand, did not provide a definitive opinion and did not have benefit of review of actual clinic findings after the left ankle injury.

Additionally, the Board places greater probative weight to the opinion of the military at service separation and the VA examiners rather than the personal opinion of the Veteran as these examiners have greater expertise and training than the Veteran in evaluating the nature and etiology of orthopedic and neurologic-type complaints.  Overall, the Veteran lacks the medical training and expertise necessary to relate a current neurological/orthopedic complaint of weakness to his in-service injury over fifteen years earlier.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To the extent the Veteran describes continuity of his current symptomatology since service, the Board places greater probative weight to his statements upon service separation wherein he denied lameness, foot trouble and neuritis in connection with an examination by a military examiner who found no sequelae related to the rope injury.

Therefore, although the Veteran reported experiencing weakness in his left ankle, the most probative evidence establishes that the Veteran's reported weakness is not related to his in-service injury and scarring residuals.  Therefore, the evidence does not establish the Veteran's current left ankle weakness is related to his service-connected left ankle scar, and a separate or higher rating for this symptom is not warranted.  The VA examiners in April 2006, January 2012 and December 2015 also found no functional disability caused by the scar disability at issue.  Thus, a compensable rating under DC 7805 is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left ankle scar that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain, weakness, and a visible scar.  These symptoms were specifically contemplated in the schedular ratings that were assigned although his complaint of weakness was determined to be unassociated with the scar.  He was provided a compensable rating for a painful scar, and the visible aspects of the scar did not warrant compensation.  Notably, the Veteran has now been service-connected for PFB and headaches and disability ratings have not been assigned.  However, the Board finds no lay or medical evidence suggesting that the collective impact of these disorders have resulted in marked interference with employment" and/or "frequent periods of hospitalization."  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is not currently employed.  He has not, however, alleged that he is unemployable on account of his service connected left ankle scar.  Instead, during his June 2011 hearing the Veteran and his representative each specifically clarified they were not contending he was unemployable as a result of his left ankle scar.  See hearing transcript pg 51.  Thus, the Board finds that Rice is inapplicable since there is no contention of unemployability due to the Veteran's service-connected disability on appeal.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2005, which informed the Veteran of all the elements required by the Pelegrini II Court.  A subsequent March 2006 letter also informed the Veteran how disability ratings and effective dates were established.  Both of these letters were provided prior to initial AOJ adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  The records from the VA medical facility in Biloxi from the period of June 1992 to December 2002 were not available for review.  All available actions were taken to obtain these records, and the Veteran was informed of their unavailability in a September 2012 letter.  Accordingly, no further development was required or available regarding these records.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  The provisions of 38 C.F.R. 3.103(c)(2) require that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disable American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding relation to service and current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such available identified records were obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Notably, any potential deficiencies were cured with additional development directed by the Board.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




















(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for skin rashes of the head and face, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for a respiratory disorder, including upper respiratory infections, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for chronic headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating not to exceed 10 percent for service-connected left ankle scar is granted effective August 29, 2005, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


